                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DARRELL A. CONNOR, Individually and as           )
Executrix of the Estate of CHARLES               )
FRANKLIN CONNOR, Deceased                        )
                                                 )
                   Plaintiff,                    )
v.                                               )   Civil Action No. 1:17-cv-00127
                                                 )
NORFOLK SOUTHERN RAILWAY                         )
COMPANY, et al.,                                 )
                                                 )
                   Defendants.                   )
                                                 )
                                                 )


                    CONSENT ORDER OF DISMISSAL OF
                 NORFOLK SOUTHERN RAILWAY COMPANY

       Pursuant to Rule 41, Federal Rules of Civil Procedure, Plaintiff, through

undersigned counsel, hereby stipulates and agrees to dismiss all claims of Plaintiff,

Darrell A. Connor, Individually and as Executrix of the Estate of Charles Franklin

Connor, against Defendant Norfolk Southern Railway Company with prejudice with each

party to bear its own costs.

WE CONSENT:
/s/ Benjamin D. Braly                         /s/ Frank J. Gordon
BENJAMIN D. BRALY                             FRANK J. GORDON
Dean Omar Branham Shirley, LLP                Millberg Gordon Stewart PLLC
302 N. Market Street, Ste. 300                1101 Haynes Street, Suite 104
Dallas, TX 75202                              Raleigh, NC 27604
bbraly@dobllp.com                             fgordon@mgsattorneys.com




     Case 1:17-cv-00127-LCB-JLW Document 240 Filed 01/04/19 Page 1 of 2
                            CERTIFICATE OF SERVICE

      I hereby certify that on January 4, 2019, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system, and notification of such filing
was served on counsel of record for the defendants as well as all counsel of record.

                                         /s/ Benjamin D. Braly
                                         Benjamin D. Braly




     Case 1:17-cv-00127-LCB-JLW Document 240 Filed 01/04/19 Page 2 of 2
